TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00176-CR


Valmy Tyrone Dawson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR20,822, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Clyde W. Chandler, is ordered to tender a brief in this cause no later than August 19, 2004.  No
further extension of time will be granted.
It is ordered July 8, 2004.

Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish